Citation Nr: 0612894	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  02-20 112A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating higher than 40 percent for varicose 
veins of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran had honorable active service from December 1987 
to April 1992.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from October 2001 and October 2002 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  The October 2001 decision 
increased the rating for the varicosities on the veteran's 
right leg from 10 to 20 percent.  And the October 2002 
decision again increased the rating, this time from 20 to 40 
percent.  The veteran since has continued with his appeal, 
requesting an even higher rating.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1993).  

The veteran testified at a video conference hearing in 
February 2004 chaired by the undersigned Veterans Law Judge 
(VLJ) of the Board.


Issues not on appeal

The veteran's appeal also originally included the additional 
issue of entitlement to a rating higher than 60 percent for 
varicose veins on his left leg, with stasis ulcers, status-
post stripping and ligation.  In June 2004, the Board 
remanded the varicose claims (for each leg) to the RO for 
further development and consideration.  And in November 2005, 
on remand, the RO increased the rating for the left leg 
varicosities to 100 percent effective October 24, 2005.  This 
is the highest possible rating.  In statements since 
submitted by the veteran's representative, in January and 
April 2006, there was no mention of continuing with the 
appeal concerning this claim - insofar as obtaining this 
maximum level rating (which is the next step up from 60 
percent) for the immediately preceding period between when 
the veteran filed his claim and received the highest possible 
rating.  So this claim apparently has been resolved to his 
satisfaction and, therefore, is no longer at issue on appeal.  
See AB v. Brown, 6 Vet. App. at 38-39.

Also, in a February 2003 rating decision, the RO denied the 
veteran's claim for service connection for eczema on his legs 
- including as secondary to the 
service-connected varicosities on his left and right legs.  
In response, he filed a timely notice of disagreement (NOD) 
in May 2003.  So in the June 2004 remand, the Board 
instructed the RO to send him a statement of the case (SOC) 
concerning this additional claim, which the RO did in 
November 2005.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  He did not, however, then perfect an appeal to the 
Board on this additional issue by filing a timely substantive 
appeal (e.g., a VA Form 9 or equivalent statement).  See 38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2005).  The January 31, 2006, statement from his 
representative (in lieu of VA Form 646) was just beyond the 
60-day time limit for responding to the SOC, and in any event 
did not mention this claim as still at issue.  So it also is 
not before the Board, although mentioned in the veteran's 
more recent April 18, 2006 statement.


FINDING OF FACT

The varicose veins on the veteran's right leg do not cause 
persistent ulcerations.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 40 percent 
for the varicose veins on the veteran's right leg.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), to the extent 
possible, must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) 
(Pelegrini II).  Here, VCAA notice was provided in April 
2001, so before the RO's initial adjudication of the claim in 
October 2001.  Therefore, this was in accordance with the 
preferred sequence of events (VCAA letter before 
initial adjudication) specified in Pelegrini II.  See also 
Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. April 5, 2006).  Additional notices 
more recently were provided in January 2002, October 2002, 
July 2004, and October 2005.  

The Court also held in Pelegrini II that VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in his possession pertaining to the 
claim.  Pelegrini II, 18 Vet. App. at 120-121.  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The April 2001, January 2002, October 2002 and July 2004 VCAA 
letters provided the veteran notice of the evidence needed to 
support his claim, the evidence VA would assist him in 
obtaining, and the evidence it was expected that he would 
provide.  In addition, the July 2004 letter advised him that 
if he had any evidence in his possession pertaining to his 
claim, he should submit it.

The several letters, especially collectively, satisfied the 
four Pelegrini II content requirements.  Also, the Board 
finds that all relevant evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained, to the extent possible.  The evidence of record 
includes VA and private treatment records and reports of VA 
examinations - including to assess the severity of the 
varicosities on the right leg, the determinative issue.  
There is no indication or suggestion of other evidence having 
a bearing on this case.  The veteran and his representative 
have not identified any outstanding evidence.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of this law.  
In addition, more general due process concerns have been 
satisfied.  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his claim.  See 38 C.F.R. § 3.103 (2005).  He 
testified at a hearing in support of his claim in February 
2004.  38 C.F.R. § 20.700(a).

There are a couple of other preliminary points also worth 
noting.  During the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In this particular appeal at hand, as mentioned, the veteran 
was provided notice of what type of information and evidence 
was needed to substantiate his increased rating claim, but he 
was not provided notice of the type of evidence necessary to 
establish an effective date.  Despite the inadequate notice 
provided him on this latter element, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction (AOJ, i.e., 
RO), the Board must consider whether the veteran has been 
prejudiced thereby).  This is because, as the Board will 
conclude below, the preponderance of the evidence is against 
his increased rating claim, so any questions insofar as the 
appropriate effective date to be assigned are rendered moot.  
Accordingly, the Board will discuss the merits of the claim.

Pertinent Laws and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  Specific diagnostic codes will be 
discussed where appropriate below.

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Rating criteria

The varicosities on the veteran's right leg are presently 
rated as 40-percent disabling under Diagnostic Code 7120.  
This code provides a 40 percent rating when there is 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating 
requires persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  Whereas a 
100 percent rating requires massive board-like edema with 
constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 
7120 (2005).  

Analysis

Historically, in an August 1993 rating decision, the RO 
granted service connection for bilateral varicose veins and 
evaluated them as noncompensably (zero-percent) disabling.  
In December 1997, the rating was increased to 20 percent, and 
in March 1998 the RO assigned a separate 40 percent rating 
for those on the left leg and a noncompensable (0 percent) 
rating for those on the right leg.  The rating for the right 
leg varicosities subsequently was increased to 10 percent in 
November 1999 and to 20 percent in October 2001.  The current 
40 percent was assigned in October 2002.  The veteran 
continues to seek a higher rating.  

The medical evidence of record relevant to the current claim 
consists of VA and private medical records, covering the 
period from 2000 to 2005, as well as the reports of VA 
examinations in August 2001, October 2002, December 2002, 
August 2003, July 2004, and October 2005.  The veteran also 
provided hearing testimony in February 2004.



As for a rating higher than 40 percent for the varicosities 
on the veteran's right leg, the essential element of the 
criteria for a 60 percent rating that distinguishes it from 
the criteria of a 40 percent rating, is persistent 
ulceration.  Reconciling the various reports and VA 
examinations into a consistent disability picture, the 
present disability is manifested by evidence of persistent 
edema and skin changes consistent with chronic venous stasis 
pigmentation.  Significantly, however, persistent ulceration 
of the right leg has not been documented at any time.  The 
Board realizes the report of the July 2004 VA examination, as 
well as the veteran during his video hearing, notes episodes 
of ulcerations of the right ankle area.  But several clinical 
evaluations during the appeal period have failed to show any 
ulcerations involving the right leg.

While the evidence has clearly shown persistent ulcerations 
of the left leg (hence, the now 100 percent rating), this is 
not true of the right leg.  From a reading of the July 2004 
VA examination report, it appears the veteran last had 
ulcerations involving his right leg in the late 1990s.  In 
this regard, the Board points out that none of the medical 
evidence associated with the appeal, both private and VA 
treatment records as well as multiple VA examinations 
covering the period from 2000 to 2005, has documented any 
active ulcerations involving the right leg.  
And in the absence of evidence of persistent ulceration, the 
current findings do not more nearly approximate or equate to 
the standards for a higher 60 percent rating.  For these 
reasons and bases, the preponderance of the evidence is 
against the claim, meaning it must be denied.  38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The claim for a rating higher than 40 percent for varicose 
veins on the right leg is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


